PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Roberts et al.
Application No. 13/195,820
Filed: 1 Aug 2011
For: Targeted Advertisement Content Presentation Methods and Systems

:
:
:	DECISION ON PETITION
:
:
:

CORRECTED DECISION1

This is a decision on the “PETITION TO WITHDRAW HOLDING OF ABANDONMENT” filed August 25, 2020.  The petition is being treated under 37 CFR 1.181.

The petition under 37 CFR 1.181 is GRANTED.

Any request for reconsideration of this decision should be filed within two (2) months from the mail date of this decision.  Note 37 CFR 1.181(f).  The request for reconsideration should include a cover letter and be entitled as a “Renewed Petition under 37 CFR 1.181 to Withdraw the Holding of Abandonment.”
   
This application was held abandoned and a Notice of Abandonment was mailed June 11, 2020, for the appellant’s failure to file a proper reply after the PATENT TRIAL AND APPEAL BOARD decision rendered March 27, 2020 and set a two month non-extendible period for reply. 

Petitioner argues “The Patent Trial & Appeal Board (“Board”) issued a Decision on Appeal on March 27, 2020, in which the Board affirmed the rejection of independent claim 19 but reversed the rejections of all remaining claims (claim 1-3, 6-10, 12, 14-17, 21, and 25). After expiration of the period of time (63 days) for the applicant to seek judicial review of the Board decision and the period of time (two months) to request rehearing, jurisdiction passes to the examiner. See 37 CFR 41.35 and 41.54; MPEP 1214 and 1214.06. Where claims stand allowed after an appeal, “[t]he appellant is not required to file a reply. The examiner issues the application ... on the claims which stand allowed. It is not necessary for the applicant or patent owner to cancel the rejected claims, since they may be canceled by the examiner in an examiner’s amendment.” MPEP 1214.06.11. Accordingly, Petitioner did not file a reply in response to the Decision, but instead awaited action by the Examiner to cancel claim 19 and allow the remaining claims. However, instead of canceling claim 19 and allowing the remaining claims, the Examiner erroneously issued a Notice of Abandonment.

The Notice of Abandonment was improper because the present application has not been abandoned. As indicated in MPEP 711.03(c) section I.A, “[abandonment takes place by operation of law for failure to reply to an Office action or timely pay the issue fee, not by operation of the mailing of a Notice of Abandonment” (citing cases). As explained above, Petitioner did not have any duty to respond to the Decision (or any other action). In a voice message to Petitioner’s representative on June 15, 2020, the Examiner acknowledged that the Notice of Abandonment was in error and should not have been issued. The examiner stated that he would withdraw the notice of abandonment, cancel claim 19, and allow the remaining claims. On August 19, 2020, the Supervisory Examiner called Petitioner’s representative and also acknowledged the error but explained that a petition to withdraw holding of abandonment would need to be filed to withdraw the Notice of Abandonment.”

Petitioner’s argument has been considered and found to be persuasive.

The decision of the Patent Trial and Appeal Board affirmed the Examiner’s rejection “in-part” however, there are claims that stand allowed and no rejection applies to them. In this instance, the appellant therefore was not required to file a reply. Following the procedures set forth in M.P.E.P. 1214.06 the Examiner should have taken further action with respect to the claims that were never addressed

Therefore the application should not have been held abandoned. 

In view thereof, the Notice of Abandonment was sent in error and is hereby withdrawn. No fee for the petition to withdraw the holding of abandonment is due and none has been charged.

This matter is being referred to Technology Center 3621 for further examination as appropriate. 

Telephone inquiries concerning this matter may be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET





    
        
            
    

    
        1The decision mailed January 19, 2021 is hereby vacated and replaced with this decision.